Citation Nr: 0832769	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-17 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment of compensation benefits resulting 
from the removal of a dependent spouse was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision of the Committee 
on Waivers and Compromises at the Seattle, Washington 
Regional Office (RO).  

On her July 2006 notice of disagreement, the veteran 
clarified that she is not pursuing a claim for waiver of the 
overpayment that is the subject of this appeal.

The veteran was afforded a videoconference Board hearing in 
August 2008.  A transcript of the testimony offered at this 
hearing has been associated with the record.  


FINDINGS OF FACT

1.  The veteran married B.C. in June 1989; they were divorced 
in November 2002.

2.  VA first received notice of the veteran's divorce from 
B.C. in September 2005.

3.  The veteran married W.C. in January 2003.

4.  VA first received notice of the veteran's marriage to 
W.C. in September 2005.

5.  VA was not solely at fault in the creation of the debt.


CONCLUSION OF LAW

An overpayment of compensation benefits based on the removal 
of a dependent spouse was properly created.  38 U.S.C.A. §§ 
5107, 5110, 5111, 5112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.400, 3.401, 3.500, 3.501, 3.660 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

The Board notes that, inasmuch as 38 U.S.C.A. § 5103(a) 
requires VA to notify the veteran of any information or 
evidence necessary to substantiate a claim upon receipt of a 
complete or substantially complete application, that 
provision is not applicable to the instant claim concerning 
whether the overpayment at issue was properly created.  The 
creation of the overpayment was not initiated through a claim 
for such an overpayment by the veteran, but rather through a 
type of administrative action by VA.  The same is true with 
respect to the requirement in 38 U.S.C.A. 
§ 5103(a) that VA advise the veteran of what evidence she is 
responsible for obtaining and what evidence VA will obtain on 
her behalf.  The veteran was advised of the pertinent laws 
and regulations in the statement of the case.

With respect to VA's duty to assist the veteran, pertinent 
records from all relevant sources identified by her, and for 
which she authorized VA to request, were obtained by the RO 
or provided by the veteran herself.  In this regard the Board 
points out that the veteran at some point changed her name 
with VA's healthcare system.  Although there are potentially 
some outstanding VA medical records for the period between 
November 2002 and September 2005, the Board points out that 
any such records (even those in 2002) would necessarily 
reflect the veteran's current name, as they are computerized 
and assigned to the most current name on file.  In other 
words, any outstanding VA treatment records would not give an 
indication as to when the veteran actually changed her name 
in VA's healthcare system.  Consequently, they are no longer 
relevant, and need not be obtained.

In light of the above, the Board finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

A review of the veteran's marital history shows that she 
married B.C. in June 1989.  Following her marriage and 
discharge from service, the veteran was granted service-
connected compensation.  In an August 1997 letter, the RO 
notified the veteran that additional benefits were being paid 
for B.C.  This letter also informed her that she must 
immediately notify VA of any change in the number or status 
of dependents and that any failure to do so could result in 
an overpayment of benefits.  

The veteran divorced B.C in November 2002.  She married W.C. 
in January 2003.  The record contains no communication from 
the veteran or any representative concerning her divorce 
and/or remarriage until September 2005.  The RO thereafter 
determined that the veteran was overpaid VA benefits in an 
amount equal to the additional benefits she received for B.C. 
for the period from November 2002 to September 2005.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  

Further, neither the veteran's actions nor his or her failure 
to act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  In 
addition, a veteran who is receiving compensation must notify 
the VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1).

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 
2002); 38 C.F.R. 
§ 3.501(d)(2) (2007).  The effective date of payment of 
benefits for a dependent spouse is the date of marriage, if 
the claim is received within one year, otherwise, the date 
notice is received of the dependent's existence.  38 U.S.C.A. 
§ 5110(f) (West 2002); 38 C.F.R. § 3.501(b) (2007).

The veteran was divorced from B.C. in November 2002.  At the 
time of the divorce, she was receiving additional 
compensation benefits for B.C. as her dependent spouse.  
Pursuant to 38 U.S.C.A. § 5112(b)(2) and 38 C.F.R. 
§ 3.501(d)(2), she was no longer entitled to additional 
compensation benefits for having B.C. as a dependent 
effective November 30, 2002.  She nevertheless continued to 
receive such additional benefits for B.C. until the RO 
learned of her divorce in September 2005.  The record 
reflects that the amount of the debt was properly calculated 
to account for the period from November 30, 2002 to September 
2005.  The Board acknowledges her contention that, as she 
married W.C. in January 2003, she at least had a dependent 
since January 2003, even if it was not B.C.  The Board points 
out, however, that applicable regulations do not allow for 
the substitution of one dependent for another.  To the 
contrary, there are separate regulations governing when a 
dependent is removed, and when one is added to an award of 
compensation benefits.  For B.C., his removal was effective 
November 30, 2002, because he and the veteran were divorced 
in November 2002.  For W.C., the effective date of his 
addition to the veteran's award could not be effective until 
at least October 1, 2005, because VA was not notified of his 
existence until September 2005 (more than a year after their 
marriage).

The veteran argues that the debt was nevertheless invalidly 
created because VA was solely at fault in the creation of the 
debt, the period of calculated overpayment is too long (i.e. 
she should be held responsible only for the period during 
which she was not married to any person) and because she had 
no intention of defrauding VA.

Turning to her arguments concerning administrative error on 
VA's part, the veteran makes three specific assertions.  
First, that she did inform VA of her divorce and remarriage 
in a February 2003 letter which was accompanied by an up-to-
date Declaration of Status of Dependents form (VA Form 21-
686c), but that VA failed to act on this information.  In 
this regard, in June 2007 she provided VA with an unsigned 
letter without a date-stamp, but which itself is dated in 
February 2003 and is addressed to VA; the letter purports to 
submit a VA Form 21-686c reflecting her divorce and 
remarriage, as well as a DD Form 1172.  In the body of the 
letter she explains that she thought the DD Form 1172 had 
been sufficient notice to VA of her marital status but now 
understood that she would have to pay back about two months 
of additional VA benefits for that period during which she 
was not married.  Secondly, she contends that VA was on 
notice that she had divorced and remarried because in 
February 2003 she apprised the Department of Defense (DOD) of 
her change in marital status (the DD Form 1172 referenced 
above).  Lastly, she asserts that because she provided VA's 
healthcare system with her new name, VA was on constructive 
notice of her change in dependency status.

In regards to her assertions that she previously and timely 
notified VA of her divorce from B.C. and remarriage to W.C., 
the Board points out that the letter she purportedly 
submitted to VA does not contain a date stamp showing that it 
actually was received at any point prior to June 2007.  Nor 
is there any other persuasive indicia on the form itself that 
it was actually delivered to VA.  The Board further notes 
that the DD Form 1172 purportedly submitted at the same time 
indicates that it was updated to reflect her changed name 
just two weeks before she was supposed to have written the 
above correspondence, raising the question of what in those 
two weeks prompted her to write VA in the first place, given 
that in the letter she indicated that she had believed the 
February 2003 notice to the DOD was sufficient notice to VA.  
The Board points out that the presumption of regularity of 
government process can only be rebutted by clear evidence to 
the contrary. Ashley v. Derwinski, 2 Vet. App. 62 (1992).  It 
is presumed that Government officials would have acted 
properly upon receipt of notice regarding the veteran's 
divorce from B.C. and remarriage to W.C.  Had VA received 
notification from the veteran in February 2003 or at any 
other time, it would have been noted in the veteran's claims 
folder and appropriate action would have been undertaken.  
Moreover, the Board notes the veteran, after purportedly 
informing VA in February 2003 of her divorce, nevertheless 
continued to accept the additional benefits for B.C. for more 
than two additional years, without once inquiring as to why 
VA had never acknowledged W.C.'s existence.  The evidence, 
particularly the letter dated in February 2003, does not 
clearly and convincingly indicate that VA received notice of 
a change in dependency status; it contains no indication that 
it was ever sent to or received by VA.  

As to her notice to DOD concerning the change in marital 
status, the Board points out that DOD is an executive 
department wholly separate from VA.  VA is not on 
constructive notice of information held by DOD concerning 
marital status.

With respect to her change of name in the VA healthcare 
system, the Board points out that no VA treatment records 
reflecting a change in name were on file between November 
2002 and August 2005.  Those that were received in August 
2005 show that her records are listed under her current name, 
although they do not show when the VA medical center changed 
the records to reflect her new name.  Although VA is on 
constructive notice of records in VA's possession for some 
purposes, the Board finds that VA was not, under the facts of 
this case, on constructive notice of her divorce or 
remarriage.  One can change his or her name in VA's 
healthcare system for a number of reasons, not necessarily 
because of a divorce or remarriage, and the veteran's name 
change in this case was simply not sufficient in and of 
itself to place the RO in particular, or VA in general, on 
notice that she was no longer married to B.C.  See Jordan, at 
174-75.

In short, the Board finds that the overpayment at issue was 
not created through any administrative error on VA's part.  

The Board acknowledges that the veteran may have forgotten 
that part of her VA award included dependency benefits.  
However, she was in fact advised of the need to inform VA of 
any change in the status of any dependents.  In the absence 
of VA error, the Board must find that the debt was validly 
created.  Id.  

In sum, applicable regulations specify that the veteran was 
not entitled to additional compensation benefits on account 
of having B.C. as a dependent as of November 30, 2002.  
Applicable regulations also provide that she was not entitled 
to additional compensation benefits for W.C. until at least 
August 2005.  She nevertheless received such benefits for 
B.C. until September 2005.  There is no persuasive evidence 
showing that she notified VA of, or that VA was otherwise 
aware of, her divorce from B.C. until at least August 2005.  
Nor is there otherwise any indication of administrative error 
on the part of VA.  Based on these facts, and the applicable 
regulations governing the effective date of the removal of 
B.C. from the veteran's award, the overpayment at issue was 
properly created. 


ORDER

The overpayment of compensation benefits for a dependent 
spouse was properly created and the appeal is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


